Title: From James Madison to Louis-André Pichon, 23 July 1801 (Abstract)
From: Madison, James
To: Pichon, Louis-André


23 July 1801, Department of State. Acknowledges Pichon’s two notes of 21 July. Notice of the peace established between the contending European powers is pleasing to the U.S. government, since it diminishes the scourge of war and is further proof of the return of friendly relations between France and the U.S. In the hope of avoiding the useless embarrassments for trade occasioned by the European health regulations the government has adopted arrangements included in the enclosed circular letter to collectors and port officers. This will comport with the views expressed in the letter of the navy minister to the foreign minister (which Pichon relayed to JM). J. R. Livingston of New York, part owner of the ship Nancy (seized and sent to St. Martin while returning to New York), wrote to the governor of Guadeloupe before Lacrosse’s arrival, seeking to have his property restored. Lacrosse’s presence makes him renew this effort, with the help of Pichon’s recommendation.
 

   
   Tr (AAE: Political Correspondence, U.S., 53:280). 2 pp.; in French. Enclosure not found, but see Gallatin to JM, ca. 1 and 22 July 1801.


